IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
AJA LAUREN HUGHES PLAINTIFF
VS. CAUSE NO. 1:18cv126-GHD-RP
TH[RD UNION FINANCE, INC. DEFENDANT
ORDER OF DISMISSAL

The Court being advised that this action has been fully resolved between the parties, it is
hereby, ORDERED that this action is dismissed with prejudice with both parties to pay their own
costs, included attomey’s fees.

so oRDERED; March Mw.

A/¢~ )J.S~¢-»-`

HONORABLE GLEN H. DAVIDSON
UNITED STATES DISTRICT JUDGE

 

APPROVED:

/s/ R. Shane McLau£hlin
R. Shane McLaughlin, Esq.
Miss. Bar No. 101185
Attorney for the Plaintiff

/s/ John S. Hill
John S. Hill, Esq.
Miss. Bar No. 2451
Attorney for the Defendant

2405314

